Citation Nr: 0422796	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  00-24 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for skin cancer.

2.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.

In September 2003, a hearing was held at the RO before the 
undersigned traveling Veterans Law Judge of the Board of 
Veterans' Appeals (Board).


FINDINGS OF FACT

1.  The RO denied service connection for skin cancer in 
November 1998.  It notified the veteran of that decision and 
of his right to appeal.  He did not timely appeal.  

2.  Since then, evidence which is so significant that it must 
be considered in order to fairly decide the merits of the 
claim has been received.

3.  The veteran's skin cancer had its onset in service.  


CONCLUSIONS OF LAW

1.  The November 1998 RO rating decision denying service 
connection for skin cancer is final.  New and material 
evidence sufficient to reopen the claim has been received.  
38 U.S.C.A. §§ 7105 (West Supp. 1998), 5108 (West 2002); 38 
C.F.R. §§ 3.156 (1999),  20.200, 20.202, 20.302, 20.1103 
(2003).

2.  Skin cancer was incurred in wartime service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  Second, VA has a 
duty to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 (2003).  VCAA 
notice was given in a July 2002 VCAA letter to the veteran, 
and VA has made reasonable attempts to assist the veteran in 
obtaining necessary evidence.  Since this claim is being 
allowed, there will be no discussion of the substance of the 
notice and assistance attempts.

The VCAA notice was after the initial AOJ determination in 
this case.  However, the benefit sought is being granted in 
full.  There is no prejudice in this case.

Analysis

The veteran had claimed service connection for skin cancer in 
May 1993 and indicated that it began in 1975.   Service 
connection was denied for skin cancer in November 1993, May 
1995, and November 1998 RO rating decisions.

The November 1998 rating decision noted that no evidence 
received showed any treatment of his claimed skin cancers in 
service.  It further noted that the veteran had raised the 
issue of skin cancers possibly being due to military sun 
exposure or due to exposure to radar emissions.  It stated 
that neither of these contentions was supported by the 
medical evidence of record and that the veteran had presented 
no opinion from his treating physician in support of his 
contentions.  

The veteran was sent notice of the November 1998 rating 
decision and his appeal rights in November 1998.  

Finality

Service connection for skin cancer was last denied in a 
November 1998 rating decision.  The veteran did not appeal 
that decision and it became final.  At the time of that 
decision, there was no competent evidence linking the 
veteran's skin cancer to service.  The veteran was informed 
of the decision and did not perfect an appeal.  That decision 
is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 
20.1103.



Reopening

However, a claim may be reopened upon the receipt of new and 
material evidence.  38 U.S.C.A. § 5108.  Under 
38 C.F.R. § 3.156 as it stood prior to August 29, 2001, new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

Since the prior decision, one 1974 private dermatology record 
showing treatment for a basal carcinoma on the veteran's 
temple was received.  Other private dermatology records 
showing visits in 1974 and 1975 were also received.  
Additionally, a January 1999 VA dermatology opinion has been 
received.  The opinion indicates that the veteran was first 
diagnosed with skin cancers 5 years after service discharge 
and opines that the veteran's skin cancers are highly related 
to light skin color and increased sun exposure.  The opinion 
states that it is likely that these 2 factors are the most 
important precipitators of his skin cancers, and that there 
is no doubt that the veteran received a large amount of sun 
exposure while he was on military duty.  It was very likely 
that at least precancerous lesions were present before his 
discharge and that the abnormal cells would have formed the 
cancers diagnosed later.  The opinion states that whether any 
true tumors were present prior to discharge is highly 
speculative, but given the slow growth of basal cell 
carcinomas it is likely that small, unnoticed tumors were 
present.  

Based upon the partial reasoning and the facts at the time of 
the prior denial (lack of a nexus), the January 1999 VA 
dermatologist's opinion is new and material and the claim is 
reopened.  

Service connection

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2003).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303. 

In April 1999, the veteran stated that his service duty 
stations were in Florida, Nevada, San Diego, California, 
overseas, and in Washington state.  He stated that most of 
his duty stations had hot climates with a lot of sun.  In 
December 2000, the veteran stated that he wore a white hat 
and jumper in service and that neither gave good skin 
protection for shade or cover.  

During the veteran's September 2003 hearing before the 
undersigned, he indicated that during service, he was out in 
the open air on tarmacs and flight decks and was exposed to a 
lot of sun.  

The veteran is competent to indicate that he was exposed to 
the sun in service and his assertions as to the amount of 
in-service sun exposure are credible.  His DD Form 214N 
indicates that his specialty number was ATR-0000 and that his 
last duty assignment was with an attack squadron at the Naval 
Air Station in Whidbey Island, Washington.  His service 
medical records document that he was at bases in Florida, 
Nevada, and California.  The January 1999 VA dermatologist's 
report that there was no doubt that the veteran received a 
large amount of sun exposure while he was in the military is 
credible.  

The January 1999 VA dermatologist's opinion links the 
veteran's skin cancer to in-service sun exposure.  It states 
that he received a large amount of sun exposure while he was 
on military duty, and that increased sun exposure was a 
precipitator of the veteran's skin cancers.  

The opinion is credible evidence of a nexus to service 
because it is from a dermatologist, it is based on a credible 
history about in-service sun exposure, and it indicates that 
basal cell carcinoma has a slow growth rate.  It also 
considers the fact that skin cancer was first diagnosed 5 
years after service.  

While there are no service medical records diagnosing skin 
cancer and the October 1969 service discharge examination 
report does not diagnose it, skin cancer was shown in 1974 
and the opinion credibly links skin cancer to service sun 
exposure.

In light of the above, service connection for skin cancer is 
warranted.  
  
The preponderance of the evidence supports the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

The application to reopen a claim for skin cancer is granted.  

Service connection for skin cancer is granted.  




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



